CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the "Agreement") is effective as of the 11th day of
July, 2017, by and between Rangeford Resources, Inc., a Nevada corporation (the
"Company"), and Fidare Consulting Group, LLC, a Texas limited liability company
(the "Consultant").

WHEREAS, the Company is an oil and gas exploration and production company and
desires advice regarding business strategies, and business planning;

WHEREAS, Consultant has expertise in the areas of corporate structuring,
strategic planning and compliance;

WHEREAS, the Company desires to engage Consultant to provide consulting services
relating to preparing and maintaining corporate books and records; implementing
of accounting controls; preparing and maintaining accounting books and records;
implementing internal procedures and controls to ensure Sarbanes-Oxley/404
compliance; implementing corporate governance controls and procedures;
maintaining full reporting status; assisting with corporate strategies; and
overseeing and maintaining shareholder matters (the "Consulting Services");

WHEREAS, this Agreement shall constitute a new separate and distinct agreement
which shall nullify and replace any previous agreements entered into between the
parties;

NOW, THEREFORE, in consideration of the foregoing and the mutual promises herein
contained, the parties hereto agree as follows:

1.Services to Be Provided, Scope of Agreement, and Relationship of the Parties 

(a)The Company hereby agrees to engage Consultant to provide the Consulting
Services, and Consultant agrees to such engagement, on the terms and conditions
set forth in this Agreement. In that regard, Consultant agrees to make itself
available to the Company during normal business hours for reasonable periods of
time, subject to reasonable advance notice and mutually convenient scheduling,
for the purpose of attending meetings of management and the Board of Directors,
as may be requested by the Chairman of the Board of the Company; assisting the
Company in the preparation of reports, summaries, profiles, due diligence
packages, and other material and documentation in connection with proposed
acquisitions; and business planning, in each case as and to the extent requested
by the Chief Executive Officer of the Company. 

(b)The Company acknowledges that Consultant has many other business interests
and will devote as much time as in its discretion as necessary to perform its
duties under this Agreement. In addition, the Company acknowledges that
Consultant's efforts on behalf of his other interests arc the sole and separate
property of Consultant. 

--------------------------------------------------------------------------------



 

(c)The services rendered by Consultant to the Company pursuant to this Agreement
shall be as an independent contractor, and this Agreement does not make
consultant, employee, agent, or legal representative of the Company for any
purpose whatsoever, including without limitation, participation in any benefits
or privileges given or extended by the Company to its employees. No right or
authority is granted to Consultant to assume or to create any obligation or
responsibility, express or implied, on behalf of or in the name of the Company,
except as may be set forth herein. In that regard, Consultant agrees that it
shall act solely at the express direction of the Company's Chief Executive
Officer and shall coordinate all contacts with third parties, including without
limitation potential sources of capital, through the Chief Executive Officer.
The Company shall not withhold for Consultant any federal or state taxes from
the amounts to be paid to Consultant hereunder, and Consultant agrees that it
will pay all taxes due on such amounts. 

(d)Consultant shall provide the Company with such other advisory and consulting
services as the Company may specifically request. Specific fees for each
separate service rendered by Consultant shall be established at the time
Consultant is requested to undertake each service. 

2.Compensation 

(a)As compensation for its Consulting Services hereunder, the Company will issue
to Consultant each month during the term of this Agreement shares of its common
stock valued at $10,000 based on its price at the close on the last trading day
of each month. The foregoing shares shall be issued as of the last business day
of each month, and shall be delivered to Consultant as soon as reasonably
practicable. 

(b)Other forms of compensation may occur depending on the nature of a specific
transaction and only upon the mutual agreement of both parties. 

3.Expenses 

The Company shall reimburse Consultant for all pre-approved reasonable and
necessary expenses incurred by it in providing the Consulting Services under
this Agreement. Consultant shall submit related receipts and documentation with
its request for reimbursement.

4.Renewal; Termination 

(a)This Agreement shall continue in effect until terminated by the parties.
Either of the parties may terminate this agreement after 6 months by written
notice 30 days in advance; however, any finder's fees due for cash raised shall
remain due and payable. 

(b)Subject to the continuing obligations of Consultant under Section 5 below,
either party may terminate this Agreement at any time if the other party shall
fail to fulfill any material obligation under this Agreement and shall not have
cured the breach within 10 days after having received notice thereof. 

(c) Termination or expiration of this Agreement shall not extinguish any rights
of compensation that shall accrue prior to the termination.  

--------------------------------------------------------------------------------



5.Confidential Information 

(a)"Confidential Information," as used in this Section 5, means information that
is not generally known and that is proprietary to the Company or that the
Company is obligated to treat as proprietary. This information includes, without
limitation: 

(i)Trade secret information about the Company and its operations, plans,
strategies, sources of capital, acquisition targets and financial results; 

(ii)Information concerning the Company's business as the Company has conducted
it since the Company's incorporation or as it may conduct it in the future; and 

(iii)Information concerning any of the Company's past, current, or possible
future products, including (without limitation) information about the Company's
research, development, engineering, purchasing, manufacturing, accounting,
marketing, selling, or leasing efforts. 

(b)Any information that Consultant reasonably considers Confidential
Information, or that the Company treats as Confidential Information, will be
presumed to be Confidential Information (whether Consultant or others originated
it and regardless of how it obtained it). 

(c)Except as required in its duties to the Company, Consultant will never,
either during or after the term of this Agreement, use or disclose confidential
Information to any person not authorized by the Company to receive it. 

(d)If this Agreement is terminated, Consultant will promptly turn over to the
Company all records and any compositions, articles, devices, apparatus and other
items that disclose, describe, or embody Confidential Information, including all
copies, reproductions, and specimens of the Confidential Information in its
possession, regardless of who prepared them. The rights of the Company set forth
in this Section 5 are in addition to any rights of the Company with respect to
protection of trade secrets or confidential information arising out of the
common or statutory laws of the State of Colorado or any other state or any
country wherein Consultant may from time to time perform services pursuant to
this Agreement. This Section 5 shall survive the termination or expiration of
this Agreement. 

(e)Consultant hereby acknowledge, on behalf of its members, managers,
affiliates, attorneys, advisors, agents and representatives ("Representatives"),
that it is aware (and that its Representatives who are apprised of this matter
have been advised) of Consultant's responsibility under the U.S. federal
securities laws with respect to purchasing or selling securities of a company
about which Consultant (or its Representatives) have material nonpublic
information and agree that Consultant and its Representatives will not use, nor
cause any third party to use, any information in contravention of such
securities laws or any rules or regulations promulgated thereunder. 

--------------------------------------------------------------------------------



    

6.False or Misleading Information 

The Company agrees to use commercially reasonable efforts to provide Consultant
with accurate financial, corporate, and other data reasonably requested by
Consultant in connection with the performance with its services hereunder. The
Company hereby indemnifies Consultant from any and all out-of-pocket costs,
expenses or damages incurred, and hold Consultant harmless from any and all
claims and/or actions that may result solely and directly from the Company's
intentional breach of this covenant.

7.Miscellaneous 

(a)  Successors and Assigns. This Agreement is binding on and ensures to the
benefit of the Company, its successors and assigns, all of which are included in
the term the "Company" as it is used in this Agreement and upon Consultant, its
successors and assigns. Neither this Agreement nor any duty or right hereunder
will be assignable or otherwise transferable by either party without the written
consent of the other party, except that the Company shall assign this Agreement
in connection with a merger, consolidation, assignment, sale or other
disposition of substantially all of its assets or business. This Agreement will
be deemed materially breached by the Company if its successor or assign does not
assume substantially all of the Company's obligations under this Agreement.

(b)  Modification. This Agreement may be modified or amended only by a writing
signed by both the Company and Consultant.

(c)  Governing Law. The laws of Texas will govern the validity, construction,
and performance of this Agreement. Any legal proceeding related to this
Agreement will be brought in an appropriate Texas court, and both the Company
and Consultant hereby consent to the exclusive jurisdiction of that court for
this purpose.

(d)  Construction. Wherever possible, each provision of this Agreement will be
interpreted so that it is valid under the applicable law. If any provision of
this Agreement is to any extent invalid under the applicable law that provision
will still be effective to the extent it remains valid. The remainder of this
Agreement also will continue to be valid, and the entire Agreement will continue
to be valid in other jurisdictions.

(e)  Waivers. No failure or delay by either the Company or Consultant in
exercising any right or remedy under this Agreement will waive any provision of
the Agreement, nor will any single or partial exercise by either the Company or
Consultant of any right or remedy under this Agreement preclude either of them
from otherwise or further exercising these rights or remedies, or any other
rights or remedies granted by any law or any related document.

(f)  Captions. The headings in this Agreement are for convenience only and do
not affect this Agreement's interpretation.

--------------------------------------------------------------------------------



(g)  Entire Agreement. This Agreement supersedes all previous and
contemporaneous oral negotiations, commitments, writings, and understandings
between the parties concerning the matters in this Agreement.

(h)  Notices. All notices and other communications required or permitted under
this

Agreement shall be in writing and sent by registered first-class mail; postage
prepaid, and shall be effective five days after mailing to the attention of the
signatories to this Agreement at the addresses stated below. These addresses may
be changed at any time by like notice.

In the case of the Company:            Rangeford Resources, Inc.

ATTENTION: Thomas E. Lindholm

556 Silicon Drive, Suite 103

Southlake, TX 76092

In the case of Consultant:

Harry McMillan, Manager/Member

Fidare Consulting Group, LLC.

1224 N. Highway 377

Suite 303, PMB 56

Roanoke, TX 76262

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

Rangeford Resources, Inc.

 

Fidare Consulting Group, LLC

 

 

 

 

 

 

Name: Thomas E. Lindholm

 

Name:  Harry McMillan

Title:  Chief Executive Officer

 

Title:  Managing Member

 